—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Queens County (Dorsa, J.), dated February 26, 2001, which, inter alia, denied her motion for an order of preclusion, for an award of an accountant’s fee, and the imposition of a sanction.
Ordered that the order is affirmed, with costs.
A court has broad discretion in supervising disclosure, and its determination that a sanction is not warranted will not be disturbed absent an improvident exercise of discretion (see Bertalo’s Rest. v Exchange Ins. Co., 240 AD2d 452). We find no basis to disturb the Supreme Court’s determination that the defendant’s conduct did not warrant the imposition of a sanction.
The denial of the plaintiff’s application for an award of an accountant’s fee was a provident exercise of discretion (see Domestic Relations Law § 237 [b]).
The plaintiff’s remaining contentions are without merit. Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.